F. HUNT LOWRY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Lowry v. CommissionerDocket No. 11972.United States Board of Tax Appeals11 B.T.A. 409; 1928 BTA LEXIS 3818; April 3, 1928, Promulgated *3818 F. Hunt Lowry pro se.  A. H. Murray, Esq., for the respondent.  LITTLETONLITTLETON: The Commissioner determined a deficiency of $100.25 for 1919 and a penalty of $25.06 for failure to file a return, and a deficiency of $1,087.58 for the year 1920.  Petitioner claims that the Commissioner erred (1) in arbitrarily fixing his income for 1919 in the amount of $3,506.28; (2) in allowing him an exemption of only $1,000 for the taxable years, whereas he was entitled to an exemption of $2,200; (3) in arbitrarily fixing his income for 1920 at $2,290.45 and determining a profit from the sale of real estate of $11,075.50.  FINDINGS OF FACT.  Petitioner is a resident of Wilmore, Ky., and during the taxable years was engaged in farming.  For the year 1919 petitioner had a total income from his farming operations of $3,499.08 and during that year his ordinary and necessary business expenses, including deductible contributions and depreciation on business property, amounted to $1,354.87.  Petitioner was the head of a family and his granddaughter under eighteen years of age was entirely dependent upon him for support.  He was entitled to a personal exemption of $2,200*3819  for each of the taxable years 1919 and 1920.  For the year 1920 petitioner's total gross income from his farm amounted to $1,403.78.  His ordinary and necessary business expenses amounted to $1,024.  In 1920 petitioner sold a farm consisting of 107 acres for $21,400, or $200 an acre.  This farm was transferred to the petitioner in 1887 by his uncle for a nominal consideration.  The fair market value of this farm on March 1, 1913, was $175 an acre, or $18,725.  Petitioner filed no return for 1919 for the reason that he was advised by a representative of a bank in Wilmore that he was liable for no tax and that it was not necessary for him to file a return.  It appears that petitioner had no taxable income for 1919 and there is therefore no penalty due for that year.  Judgment will be entered on 15 days' notice, under Rule 50.